Filed 6/7/13 P. v. Reynada CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E057567

v.                                                                       (Super.Ct.No. RIF1205989)

MARTIN REYNADA,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Patrick E. DuNah, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Martin Reynada pled guilty to three counts of committing

a lewd and lascivious act on a child under the age of 14 with force, fear or violence.




                                                             1
(Pen. Code, § 288, subd. (b)(1).)1 As to each count, he also admitted to engaging in

substantial sexual conduct with the victim. (§ 1203.066, subd. (a)(8).) In return,

defendant was sentenced to a total term of 21 years in state prison with credit for time

served. Defendant appeals from the judgment, challenging the sentence or other matters

occurring after the plea, as well as the validity of the plea or admission. We find no error

and affirm.

                                               I

                   FACTUAL AND PROCEDURAL BACKGROUND2

       From January 2009 through August 28, 2012, defendant sexually molested his

stepdaughter, commencing when she was 10 years old, while she was asleep in her

bedroom, at least once a week. The victim explained that defendant would enter her

bedroom at night and orally copulate her and/or digitally penetrate her vagina. The

sexual abuse was discovered on August 28, 2012, when the victim’s mother found

defendant at the foot of the victim’s bed with the victim’s pants zipper down and the

victim asleep.

       On August 30, 2012, a felony complaint was filed charging defendant with three

counts of committing a lewd and lascivious act on a child under the age of 14 with force,

fear or violence. (§ 288, subd. (b)(1), counts 1-3.) The complaint further alleged that as




       1   All further statutory references are to the Penal Code unless otherwise indicated.

       2   The factual background is taken from the police report.


                                              2
to each count defendant had engaged in substantial sexual conduct with the victim.

(§ 1203.066, subd. (a)(8).)

       On September 11, 2012, in an “open” plea to the court, defendant pled guilty to

the sheet as charged with the understanding that he could receive a sentence of up to 30

years in state prison. The trial court found that the plea and admissions were entered into

freely and voluntarily and that defendant knowingly and intelligently waived his rights.

Defendant was thereafter ordered to be evaluated by a probation officer and psychologist.

       The sentencing hearing was held on November 9, 2012. Following arguments

from counsel, defendant was sentenced to a total term of 21 years in state prison with

credit of 85 days for time served.

       On November 14, 2012, defendant filed a notice of appeal, challenging the

sentence or other matters occurring after the plea, as well as the validity of the plea or

admission, and a request for certificate of probable cause. The trial court denied the

request for certificate of probable cause.

                                              II

                                       DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.




                                              3
      We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                           III

                                     DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                              RAMIREZ
                                                                                     P. J.


We concur:


MILLER
                          J.


CODRINGTON
                          J.




                                            4